Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 21 October 2021. The amendments to the specification has overcome the objections to the disclosure. The amendments to the claims have overcome the objection to claim 20, the 35 USC 112 rejections and the art rejections.
The amendment to the claims filed on 21 October 2022 does not comply with the requirements of 37 CFR 1.121(c) because the status modifiers for claims 13-16 and 19 are incorrect. The status modifier should be “(withdrawn)”. 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 April 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 13 is objected to because of the following informalities:  This claim includes reference number “(10)” which is unnecessary especially since none of the other components in the claim have reference numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, which depends from claim 1, includes first and second polymers which are excluded from the list of first and second polymers given in claim 1, such as polycarbonates, polystyrenes, poly(ε-caprolactones) and polysiloxanes and poly(meth)acrylates which are not limited to those in claim 1. Thus claim 3 is improperly dependent from claim 1 and therefore indefinite.
	Claim 16 is indefinite since there is no indication in the claim that the light emitted from emission structure in the substrate contacts the luminophore so that the luminophore can emit the second visible radiation. The claims simply states the substrate contains an emission structure which can be located anywhere in or attached to the substrate. It is noted that the specification teaches the bottom of the cavity can be an emission structure in lines 10-11 on page 14. It is further noted that the process of claim 16 produces a light emitting device, which are not considered as composites in the art. 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which depends from claim 1, includes first and second polymers which are excluded from the list of first and second polymers given in claim 1, such as polycarbonates, polystyrenes, poly(ε-caprolactones) and polysiloxanes and poly(meth)acrylates which are not limited to those in claim 1. Therefore, claim 3 does not further limit or define claim 1.
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 2, 4-12, 14, 15 and 17-23 are allowed.
Claim 13 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
There is no teaching or suggestion in the cited art of record of a solution comprising a first solvent, luminophores, a surfactant, a first polymer having a first molecular weight and a second polymer having a second molecular weight, where the second molecular weight is 10-50 time greater than the first molecular weight and the first and second polymer are chosen, independently from each other, from the group consisting of polyalkylmethacrylates, polyalkylacrylates, polyarylmethacrylates, polyarylacrylates, polycyclic polymethacrylates, polyarylsiloxanes and polyalkylsiloxanes. Since this solution is allowable, the method of forming the composite material of claims 13-15 and 19 using that solution is also allowable.
There is no teaching or suggestion in the cited art of record of a solution comprising a first solvent, luminophores, a surfactant, a first polymer having a first molecular weight and a second polymer having a second molecular weight, where the second molecular weight is 10-50 time greater than the first molecular weight and the first and second polymer are homopolymers. There is no teaching or suggestion in the cited art of record of a solution comprising a first solvent, luminophores, a surfactant, a first polymer having a first molecular weight and a second polymer having a second molecular weight, where the second molecular weight is 10-50 time greater than the first molecular weight and the ratio of solvent/dry matter is 40-60 wt%. There is no teaching or suggestion in the cited art of record of a solution comprising a first solvent, luminophores, a surfactant, a first polymer having a first molecular weight and a second polymer having a second molecular weight, where the second molecular weight is 10-50 time greater than the first molecular weight and the ratio of luminophores/dry material is 15-50 wt%.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/14/22